ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that SCOTT J. WOOD of MOUNT HOLLY, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to keep client reasonably informed), and good cause appearing;
It is ORDERED that SCOTT J. WOOD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.